DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election without traverse of Species 2 drawn to FIGS. 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, and 31, and further Subspecies 2 drawn to FIGS. 18A, 18B, 18C, 19, and 20 in the reply filed on 6/13/2022 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/23/2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the first plane and second plane must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 3, 9, 10, 11, 15, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the connection between the second plane and the positioning frame. Examiner notes per the current definition, there can be an infinite number of second planes around the axis of rotation transverse to the first plane. The claims also omit an essential structural cooperative relationship between the axis of rotation and the cranial-caudal axis of the patient. It is unclear if these are the same axis or different axes.
Claims 2, 3, 10, 11, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite since the claims do not end in a period. It is unclear whether more limitations were envisioned.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackson et al. (US 20140068861 A1), herein referred to as Jackson.
Regarding claim 1, Jackson discloses a positioning frame (patient positioning support system 5) for supporting a patient, the positioning frame comprising: a first support structure at a first positioning-frame end of the positioning frame, and a second support structure at an opposite second positioning-frame end of the positioning frame (vertical translation subassemblies 20); a single main beam (patient support structure 15 and ladders 100) having a first main-beam end, a second main-beam end, and a length extending between the first and second main-beam ends, the first support structure supporting the single main beam at the first main-beam end, the second support structure supporting the single main beam at the second main-beam end, the first support structure and the second support structure spacing the single main beam from the ground (see FIG. 4, ladders 100 hold patient support structure 15 above the ground), the single main beam being rotatable about an axis of rotation between at least a first rotational position and a second rotational position (axis R, for rolling facilitating a plurality of positions), the single main beam including a first portion at the first main-beam end that extends transversely to the axis of rotation thereof, a second portion at the second main-beam end that extends transversely to the axis of rotation thereof (ladders 100 disposed at the top ends of the vertical translation subassemblies 20), and a third portion extending between the first portion and the second portion of the single main beam (patient support structure 15), the axis of rotation extending through portions of the first portion and the second portion of the single main beam, the third portion of the single main beam being offset from the axis of rotation by the first portion and the second portion of the single main beam (see FIG. 4, axis of rotation R where patient support structure 15 is offset from axis), the third portion of the single main beam including a first side and an opposite second side (first side and opposite side can be defined by lateral faces of the patient support structure 15 or top and bottom faces of the patient support structure 15 relative to the orientation of the support), and the third portion connecting the first portion and the second portion to one another to facilitate support of the patient by at least the third portion and between the first portion and the second portion (see FIG. 4, patient support structure connected between ladders 100); a torso support attached to the third portion of the single main beam for supporting at least a portion of a chest of the patient (torso support structure 362); and a pelvic support attached at least relative to the first side of the third portion of the single main beam for supporting at least portions of legs of the patient (lower extremity support structure 344, thigh support sling 354, lower leg cradle 348, and cross pieces 356); a first plane extends transverse to the axis of rotation and between the torso support and the pelvic support (first plane defined by D1 in FIG. 4), and a second plane being parallel to the axis of rotation and transverse to the first plane, the second plane being adjacent the first side of the third portion lying within the first plane, the second plane being on one side of the cranial-caudal axis of the patient, no portion of the positioning frame being used to support the patient that is rotatable about the axis of rotation and located within the first plane being on the other side of the cranial-caudal axis of the patient opposite the one side. Examiner notes that the second plane is not clearly defined, however, using the broadest reasonable interpretation of the limitations, the claimed second plane can be defined by the reproduced figure below where the second plane can be on one side of the cranial-caudal axis of the patient assuming this axis is the same as the axis of rotation and adjacent to a lateral side of the patient support structure 15.

    PNG
    media_image1.png
    749
    444
    media_image1.png
    Greyscale

Figure 1: reproduction of FIG. 5 showing the claimed second plane
Regarding claim 2, Jackson discloses the torso support includes a chest support (chest pad 368) being configured to support the chest of the patient (torso support structure 362 supports the torso of a patient) the torso support being pivotally connected to the single main beam, the torso support being configured to pivot the chest support between at least a first position and a second position to move the torso of the patient between an unlifted position and a lifted position. Examiner notes that the patient support structure 15 comprises a plurality of connectable parts including open fixed frame 296, a part of torso support structure which is pivotally connected at joints 326 and through-bore 318 facilitating pivotable rotation of the torso of a patient laying thereon. 
Regarding claim 3, Jackson discloses wherein the pelvic support includes a thigh cradle (lower extremity support structure 344 and thigh support sling 354) and a lower leg cradle (lower leg cradle 348 and cross pieces 356), the thigh cradle being configured to support thighs of the patient, and the lower leg cradle being configured to support lower legs of the patient, the thigh cradle and the lower leg cradle being pivotal with respect to one another to facilitate adjustment of hips of the patient (knee hinges 350 connects the lower extremity support structure 344 to the lower leg cradle 348, and joints 326 facilitate rotation about a hip of the patient).
Regarding claim 4, Jackson discloses the third portion of the single main beam includes a portion substantially parallel to the axis of rotation of the single main beam (open fixed frame 296 comprises left-hand and right- hand frame portions 306 that can be adjusted to be parallel to the axis of rotation).
Regarding claim 5, Jackson discloses during rotation of the single main beam, the single main beam is configured to support the patient in a prone position in the first rotational position thereof, and is configured to support the patient in a lateral position in the second rotational position thereof (see paragraph [0533], apparatus can further include patient support structure 15’ used for positioning a patient in a supine or lateral position).
Regarding claim 6, Jackson discloses wherein the pelvic support is configured to manipulate the patient to open at least one space between adjacent vertebral bodies of the patient to facilitate placement of an interbody device in the at least one space. Examiner notes a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 7, Jackson discloses a head support (face shield 366) and arm supports (adjustable arm support boards 372) connected to the chest support, the head support and the arm supports being configured to support a head and arms of the patient during pivotal movement of the chest support (patient’s arms and head are supported by the face shield 366 and adjustable arm support boards 372).
Regarding claim 8, Jackson discloses comprising at least one actuator for articulating at least one of the single main beam, the torso support, and the pelvic support (motor 55 facilitates rotation of patient support structure 15 and ladders 100).
Regarding claim 9, Jackson discloses a positioning frame (patient positioning support system 5) for supporting a patient, the positioning frame comprising: a first support structure at a first positioning-frame end of the positioning frame, and a second support structure at an opposite second positioning-frame end of the positioning frame (vertical translation subassemblies 20); a single main beam (patient support structure 15 and ladders 100) having a first main-beam end, a second main-beam end, and a length extending between the first and second main-beam ends, the first support structure supporting the single main beam at the first main-beam end, the second support structure supporting the single main beam at the second main-beam end, the first support structure and the second support structure spacing the single main beam from the ground (see FIG. 4, ladders 100 hold patient support structure 15 above the ground), the single main beam being rotatable about an axis of rotation between at least a first rotational position and a second rotational position (axis R, for rolling facilitating a plurality of positions), the single main beam including a first portion at the first main-beam end that extends transversely to the axis of rotation thereof, a second portion at the second main-beam end that extends transversely to the axis of rotation thereof (ladders 100 disposed at the top ends of the vertical translation subassemblies 20), and a third portion extending between the first portion and the second portion of the single main beam (patient support structure 15), the third portion of the single main beam including a first side and an opposite second side (first side and opposite side can be defined by lateral faces of the patient support structure 15 or top and bottom faces of the patient support structure 15 relative to the orientation of the support), and the third portion connecting the first portion and the second portion to one another to facilitate support of the patient by at least the third portion and between the first portion and the second portion (see FIG. 4, patient support structure connected between ladders 100); a torso support attached to the third portion of the single main beam, the torso support for supporting at least a portion of a chest of the patient (torso support structure 362); a pelvic support attached relative to the first side of the third portion of the single main beam for supporting at least portions of legs of the patient; and at least one actuator for rotationally articulating the single main beam (lower extremity support structure 344, thigh support sling 354, lower leg cradle 348, and cross pieces 356); a first plane extends transverse to the axis of rotation and between the torso support and the pelvic support (first plane defined by D1 in FIG. 4), and a second plane being parallel to the axis of rotation and transverse to the first plane, the second plane being adjacent the first side of the third portion lying within the first plane, the second plane being on one side of the cranial-caudal axis of the patient, no portion of the positioning frame being used to support the patient that is rotatable about the axis of rotation and located within the first plane being on the other side of the cranial-caudal axis of the patient opposite the one side. Examiner notes that the second plane is not clearly defined, however, using the broadest reasonable interpretation of the limitations, the claimed second plane can be defined by the reproduced figure above where the second plane can be on one side of the cranial-caudal axis of the patient assuming this axis is the same as the axis of rotation and adjacent to a lateral side of the patient support structure 15.
Regarding claim 10, Jackson discloses the torso support includes a chest support (chest pad 368) being configured to support the chest of the patient (torso support structure 362 supports the torso of a patient) the torso support being pivotally connected to the single main beam, the torso support being configured to pivot the chest support between at least a first position and a second position to move the torso of the patient between an unlifted position and a lifted position. Examiner notes that the patient support structure 15 comprises a plurality of connectable parts including open fixed frame 296, a part of torso support structure which is pivotally connected at joints 326 and through-bore 318 facilitating pivotable rotation of the torso of a patient laying thereon. 
Regarding claim 11, Jackson discloses wherein the pelvic support includes a thigh cradle (lower extremity support structure 344 and thigh support sling 354) and a lower leg cradle (lower leg cradle 348 and cross pieces 356), the thigh cradle being configured to support thighs of the patient, and the lower leg cradle being configured to support lower legs of the patient, the thigh cradle and the lower leg cradle being pivotal with respect to one another to facilitate adjustment of hips of the patient (knee hinges 350 connects the lower extremity support structure 344 to the lower leg cradle 348, and joints 326 facilitate rotation about a hip of the patient).
Regarding claim 12, Jackson discloses the third portion of the single main beam includes a portion substantially parallel to the axis of rotation of the single main beam (open fixed frame 296 comprises left-hand and right- hand frame portions 306 that can be adjusted to be parallel to the axis of rotation).
Regarding claim 13, Jackson discloses during rotation of the single main beam, the single main beam is configured to support the patient in a prone position in the first rotational position thereof, and is configured to support the patient in a lateral position in the second rotational position thereof (see paragraph [0533], apparatus can further include patient support structure 15’ used for positioning a patient in a supine or lateral position).
Regarding claim 14, Jackson discloses the at least one actuator further articulates at least one of the torso support and the pelvic support (motor 55 facilitates rotation of patient support structure 15 and ladders 100 and by extension, rotates the torso support and pelvic support).
Regarding claim 15, Jackson discloses a positioning frame (patient positioning support system 5) for supporting a patient, the positioning frame comprising: a first positioning-frame end and an opposite second positioning frame end (defined by ladders 100); a single main beam (patient support structure 15 and ladders 100) having a first main-beam end, a second main-beam end, and a length extending between the first and second main-beam ends, the first main-beam end of the single main beam being supported adjacent the first positioning-frame end, the second main-beam end of the single main beam being supported adjacent the second positioning-frame end (ladders 100 connect to rotation subassemblies 50), the single main beam being rotatable about an axis of rotation between at least a first rotational position and a second rotational position (axis R, for rolling facilitating a plurality of positions), the single main beam including a first portion at the first main-beam end that extends transversely to the axis of rotation thereof, a second portion at the second main-beam end that extends transversely to the axis of rotation thereof (ladders 100 disposed at the top ends of the vertical translation subassemblies 20), and a third portion extending between the first portion and the second portion of the single main beam (patient support structure 15), the third portion of the single main beam being offset from the axis of rotation by the first portion and the second portion of the single main beam (see FIG. 4, axis of rotation R where patient support structure 15 is offset from axis), the third portion of the single main beam including a first side and an opposite second side (first side and opposite side can be defined by lateral faces of the patient support structure 15 or top and bottom faces of the patient support structure 15 relative to the orientation of the support), and the third portion having a length parallel to the axis of rotation between the first portion and the second portion of the single main beam (patient support structure 15 extends longitudinally parallel to the axis of rotation); torso support solely attached to the third portion of the single main beam for supporting at least a portion of a chest of the patient (torso support structure 362), the torso support including a chest support (chest pad 368) being configured to support a chest of the patient (torso support structure 362 supports the torso of a patient), the torso support being pivotally connected to the single main beam, the torso support being configured to pivot the chest support between at least a first position and a second position to move a torso of the patient between an unlifted position and a lifted position (Examiner notes that the patient support structure 15 comprises a plurality of connectable parts including open fixed frame 296, a part of torso support structure which is pivotally connected at joints 326 and through-bore 318 facilitating pivotable rotation of the torso of a patient laying thereon); a pelvic support attached relative to the first side of the third portion of the single main beam for supporting at least portions of legs of the patient (lower extremity support structure 344, thigh support sling 354, lower leg cradle 348, and cross pieces 356); and at least one actuator for articulating at least one of the single main beam, the torso support, and the pelvic support (motor 55 facilitates rotation of patient support structure 15 and ladders 10); wherein a first plane extends transverse to the axis of rotation and between the torso support and the pelvic support (first plane defined by D1 in FIG. 4), and a second plane being parallel to the axis of rotation and transverse to the first plane, the second plane being adjacent the first side of the third portion lying within the first plane, the second plane being on one side of the cranial-caudal axis of the patient, no portion of the positioning frame being used to support the patient that is rotatable about the axis of rotation and located within the first plane being on the other side of the cranial-caudal axis of the patient opposite the one side. Examiner notes that the second plane is not clearly defined, however, using the broadest reasonable interpretation of the limitations, the claimed second plane can be defined by the reproduced figure above where the second plane can be on one side of the cranial-caudal axis of the patient assuming this axis is the same as the axis of rotation and adjacent to a lateral side of the patient support structure 15.
Regarding claim 16, Jackson discloses the torso support includes a chest support (chest pad 368) being configured to support the chest of the patient (torso support structure 362 supports the torso of a patient) the torso support being pivotally connected to the single main beam, the torso support being configured to pivot the chest support between at least a first position and a second position to move the torso of the patient between an unlifted position and a lifted position. Examiner notes that the patient support structure 15 comprises a plurality of connectable parts including open fixed frame 296, a part of torso support structure which is pivotally connected at joints 326 and through-bore 318 facilitating pivotable rotation of the torso of a patient laying thereon. 
Regarding claim 17, Jackson discloses wherein the pelvic support includes a thigh cradle (lower extremity support structure 344 and thigh support sling 354) and a lower leg cradle (lower leg cradle 348 and cross pieces 356), the thigh cradle being configured to support thighs of the patient, and the lower leg cradle being configured to support lower legs of the patient, the thigh cradle and the lower leg cradle being pivotal with respect to one another to facilitate adjustment of hips of the patient (knee hinges 350 connects the lower extremity support structure 344 to the lower leg cradle 348, and joints 326 facilitate rotation about a hip of the patient).
Regarding claim 18, Jackson discloses the third portion of the single main beam includes a portion substantially parallel to the axis of rotation of the single main beam (open fixed frame 296 comprises left-hand and right- hand frame portions 306 that can be adjusted to be parallel to the axis of rotation).
Regarding claim 19, Jackson discloses during rotation of the single main beam, the single main beam is configured to support the patient in a prone position in the first rotational position thereof, and is configured to support the patient in a lateral position in the second rotational position thereof (see paragraph [0533], apparatus can further include patient support structure 15’ used for positioning a patient in a supine or lateral position).
Regarding claim 20, Jackson discloses the at least one actuator further articulates at least one of the torso support and the pelvic support (motor 55 facilitates rotation of patient support structure 15 and ladders 100 and by extension, rotates the torso support and pelvic support).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses surgical frames relevant in scope and structure to the claimed invention. Jackson is the reference relied upon for the rejections presented.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
8/13/2022